DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while emergency lighting and power systems that include two electrical conductors configured to couple to alternate-current (AC) mains; a rechargeable battery comprising a positive potential terminal and a negative potential terminal with a terminal voltage across thereof; a full-wave rectifier assembly coupled to the two electrical conductors and configured to convert a line voltage from the AC mains into a first direct-current (DC) voltage with respect to a ground reference; a light-emitting diode (LED) driving circuit comprising a transformer, the LED driving circuit configured to receive the terminal voltage and to convert the terminal voltage into a first supplied voltage with a predetermined power either when the line voltage from the AC mains is unavailable or when a recharge battery test is performed; and a charging and discharging control circuit comprising a first relay switch and a second relay switch, wherein: the second relay switch further comprises a first pair of input electrical terminals, a second pair of input electrical terminals, and a third pair of input electrical terminals, wherein the third pair of input electrical terminals are configured to receive a first pick-up voltage to operate the second coil; the second relay switch further comprises a pair of output electrical terminals configured to relay either the line voltage from the AC mains appeared at the first pair of input electrical terminals 
The emergency lighting and power system as disclosed above, wherein the first relay switch and the second relay switch respectively comprise a first coil with a first operating current and a second coil with a second operating current, and wherein each of the first coil and the second coil is coupled in series with the rechargeable battery and configured to provide a charging current path to charge the rechargeable battery to reach a rated value of the terminal voltage. 

Claims 2-12 are allowed for being dependent on the allowed claim 1. 

With regard to claim 13, while light-emitting diode (LED) lighting system that includes; a luminaire having one or more LED arrays with a forward voltage; and a power supply unit, comprising: two main electrical conductors; a main full-wave rectifier coupled to the at least two electrical conductors, the main full-wave rectifier configured to convert a voltage inputted from the at least two electrical conductors into a fourth direct-current (DC) voltage; a power switching converter comprising a main transformer and a power factor correction (PFC) and power switching circuit, wherein the PFC and power switching circuit is coupled to the main full-wave rectifier via the input filter and 
The light-emitting diode (LED) lighting system as disclosed above, wherein the first relay switch and the second relay switch respectively comprise a first coil with a first operating current and a second coil with a second operating current, and wherein each of the first coil and the second coil is coupled in series with the rechargeable battery and configured to provide a charging current path to charge the rechargeable battery to reach a rated value of the terminal voltage.

Claims 14-21 are allowed for being dependent on the allowed claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Oughton George (US 4988889 A) discloses a converter driven by a high frequency dc-to-dc flyback converter to provide substantially constant output power, independent of the output voltage, to an inductor to provide current to a load having a v-i characteristic that is suitable for use with a current power source, such as a plurality of parallely-connected LEDs.

Nakahori Wataru (US 7414869 B2) discloses a power supply unit in which widening of the input voltage range can be achieved while suppressing production of a surge current. Further comprising a transformer having two primary windings having the number of turns equal to each other, and two inductors are provided correspondingly to two switching circuits. By using an input voltage detection circuit, a control section, and connection changeover switches, when an input DC voltage is lower than a threshold voltage, a first current path and a second current path are connected in parallel to each other, and when the input DC voltage is higher than a threshold voltage, they are connected in series to each other.

Suranyi (US 5867377 A) discloses a power converter system having a central uninterruptible power supply stage including a primary converter, a battery boost converter and mode switching circuitry.

Jang et al. (US 8179698 B2) discloses power converter system supplies power to one or more loads. The power converter system comprises at least one power 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875